THEA~ORNEY                          GENERAL
                              OFTEXAS
                              AUSTIN   1,.   Texas
GROVER SELLERS
-ON




    Texas Board of Pharmacy
    911 Southland Life Annex Building
    Dallas, Texas
    Attention: Walter Cousins, Jr., Secretary
                                       Opinion No. O-6937
                                       Re:      Construction of Sec., 9, Art.
                                                4542a, V.A.C.S., concerning
                                                licensing of pharmacists
                                                through reciprocity
    Dear Sir:
            Your recent request for an opinion ha3 been received.
    We quote same as follows:
            "It is the desire of this Board to obtain Interpre-
        tatlon of Section Nine, Article 45&2a, Civil Revised
        Statute3 of Texas having to do with the licensing of
        pharmacists through reciprocity from another state.
            "Under this section it is indicated that this
        Board may issue license to persons from other states
        under certain condlt1ons one of which Is 'that such
        other Board in its examLnation required the same
        general degree of fitness required by this state.'
        We have an application from a gentleman reglstered
        in another state In 1911 by examination, In which
        he made one grade of 48% and a general average of
        60% entitllng him to a license as an assistant
        pharmacist. In 1914 full reglstratlon as a pharma-
        cist was given this man without further examination.
        By resolution of this Board at Its meeting on Sep-
        tember 17, 1907 requirements for satisfactory pass-
        ing of examinations included making a general aver-
        age of 75s with no grade lower then 60s.
              "It is the desire of this Board to know if
        in your opinion grades made by this man, while not
        measuring to the same requirement3 as Texas at that
        time,   can be reciprocated under the above quoted
        provisions of the Texas law."
Texas Board of Pharmacy - #2        o-6937


        SeCtiOn 9 Of Article 4542a, Vernon's Annotated Civil
Statutes of Texas, read3 as follows:
       'Every person desiring to practice pharmacy
   in the State of Texas shall be required to pass
   the examination given by the State Board of Phar-
   macy. The applicant shall make application by
   presenting to the Secretary of the Board, on forms
   furnished by the Board, satisfactory Sworn evi-
   dence that-he has attained the age of twenty-one
   (21) years, is of good moral character; is a
   citizen of the United States, and has at least
   graduated from a first grade high school, or ha3
   a preliminary education equivalent thereto, per-
   mitting matriculation in the University of Texas,
   and that he ha3 attended and graduated from a
   reputable university, school or college of phar-
   macy which meets with the requirements of the
   Board, and shall have had at least one (1) year
   of practLce1 experience in a retail pharmacy
   under the direct supervision of a registered
   pharmacist. A unlversitg, school or college of
   pharmacy Is reputable whose entrance requirement3
   and course of instruction are as high as those
   adopted by recognized universities, school3 or
   colleges of pharmacy, and whose course of instruc-
   tion shall be the e uivalent of not less than four
                       8) months each, and approved
   (4) terms of eight 't
   by the Board.
       "The examination shall consist of written
   oral and/or practical tests in pharmacy, chemis-
   try, pharmaceutical jurisprudence, posology,
   toxicology, bacteriology, physiology and materia
   medica, and in such other subjects as may be re-
   gularly taught in all recognized universities,
   school3 and colleges of pharmacy.
       "Each applicant for license to practice
   pharmacy in Texas shall be given due notice of
   the time and place of examination. All examina-
   tions shall be conducted in writing and by such
   other means as the State Board of Pharmacy shall
   deem adequate to ascertain the qualifications of
   applications, and In such manner as shall be en-
   tirely fair and impartial to all Individuals in
   every recognized school of pharmacy. All appli-
   cants examined at the same time shall be given the
   game regular examinations, and each applicant suc-
   cessfully passing the examination and meeting all
-   .




        Texas Board of Pharmacy - #3             o-6937



                requirements of the State
                                     -    -Board of Pharmacy shall
                be registered by the Boara as possessing the qual-
                ifications required by this law, and shall receive
                from said Board a license to practice pharmacy in
                this state. Provided that the State Board.of
                Pharmacy may in its discretion, upon the payment
                of Twenty-five ($25.00) Dollars, grant a license
                to practice pharmacy to persons who furnish proof
                ,thatthey have been registered as such in some
                other state or territory, and that they are of
                good moral character, provided that such other
                Board in its examination required the same gener-
                al degree of fitness required by this state; and
                grants the same reciprocal privileges to phar-,
                macfsts of this state. As amended Acts 1943, 48th
                Leg., p* 710, ch. 395, Sec. 6."
                 You are only fnterested in knowing whether "such other
        Board in Its  examination required the same general degree of
        fitness required by this state." This is a question of fact
        that must be decided by the Texas State Board of Pharmacy. A
        mere comparison of the grade requirements-given by the boards
        of different states is not, in every case, a true measure of
        the general degree of fftness required. For example, such ex-
        aminations may have been graded on a different percentage
        basis, and a general average of 60% in the other state may
        have been the equivalent of a general average of 75% In this
        state    o


                In view of the foregoing, it is our opinfon that if
        the Texas Board of Pharmacy finds that the Board of the other
        state required the same $eneral degree of fitness of the ap-
        plicant as required by thfs state in 1911, then the applicant
        may be issued a license to practice pharmacy in Texas. In
        determining the matter as to whether the applicant possessed
        the general degree of fitness required in Texas, 'Ltfs our
        opinion that the board could Zn its dfscretfon consider any
        and all pertinent facts relative to such qualification and
        vould not be confined in its determination to the matter of
        "grades" alone,
Texas Board of Pharmacy - #4          o-6937


                               Very truly your3
                            ATTORNEY GENERAL OF TEXAS
                                By s/R. L, Lattlmore; Jr.
                                     R. L. Lattimore, Jr.
                                     Assistant
                               By s/J. C. Davis, Jr.
                                    J. C. Davis, Jr.
                                    Assistant
RLL-JCD-gb-wc

APPROVED DEC 4, 1945
s/Grover Seller3
ATTORNEY GENERAL OF TEXAS
Approved Opinion CommIttee By s/BWB Chairman